DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 12/01/2020. Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 9/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10887049 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
The closest prior arts of record:
Oh et al. (20170134052) discloses a data packet is received from the service multiplexer 100, MPH frame encoder 301 includes RS frame encoders 310 to 31M-1, one RS frame encoder may include a primary encoder 410 and a secondary encoder 420, and the primary encoder 410 and a secondary encoder 420 may each include a Reed-Solomon-cyclic redundancy check (RS-CRC) encoder (412) and (422), the RS-CRC encoder 412 uses at least one of a Reed-Solomon (RS) code and a cyclic redundancy check (CRC) code, in order to 
Farhoodfar et al. (20140237325) discloses the forward error correction encoding is staircase encoding.
Fonseka et al. (20150039965) discloses outer encoder 305 encodes according to a systematic (q,k) outer code with minimum distance do, the outer-encoded bits can be viewed as a sequence of q-bit codewords which are fed into a constrained interleaver 310, the constrained interleaver 310 can be viewed a permutation function that is applied to a vector of bits to produce an output vector of bits whose order has been altered relative to the input vector in accordance with the permutation function, the output of the constrained interleaver is coupled to the inner encoder 315 which applies a (n, q) block code, that is, the constrained-interleaved bits are fed into the inner encoder 315 and the output of the inner encoder 315 is a codeword of the (mn,mk) serially concatenated (block) code, distance d0 can be representative of Hamming distances, mapper 320 maps the encoded bits onto a signal constellation selected for the specific embodiment, where the mapper can generate a quadrature amplitude modulated (QAM) signal, and the mapper 320 can be a mapper that maps the concatenated encoded signal to a plurality of carriers, where a separate transmitter 300 can be implemented for each subcarrier or for subsets of subcarriers, so that the mapper 320 may be implemented as a sub-portion of a larger mapper such as a fast Fourier transform unit that collects coded bits from a plurality of encoders like the encoder 300 and maps them in bulk onto a set of carriers.

However, with respect to independent claim 1, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “performing staircase forward error correction (FEC) to encode the data stream and 

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-20 are allowable over the prior arts of record.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SAZZAD HOSSAIN/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111